United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Mitchell, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2281
Issued: June 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On September 10, 2010 appellant filed a timely appeal of a March 24, 2010 Office of
Workers’ Compensation Programs’ merit decision granting a schedule award. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than two percent impairment of her right leg for
which she received a schedule award.
On appeal, appellant contends that she should have received the same impairment rating
for her right leg as her left.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 6, 2004 appellant, then a 39-year-old distribution clerk, filed an
occupational disease claim alleging that she developed plantar fasciitis in the left foot and heel.
She underwent a magnetic resonance imaging (MRI) scan of the left foot on February 2, 2004
which demonstrated findings consistent with plantar fasciitis, but no complete disruption of the
plantar fascia and longitudinal splitting peroneus brevis. The Office accepted appellant’s claim
for left foot plantar fasciitis on April 9, 2004. On December 14, 2004 Dr. Matthew G.
Enzweiller, a podiatrist, performed a bilateral partial plantar fasciectomy. By decision dated
January 30, 2007, the Office granted appellant a schedule award for five percent impairment of
the left leg. Appellant requested reconsideration on May 31, 2007. By decision dated June 22,
2007, the Office denied further consideration of the merits.
Appellant filed a notice of recurrence of disability on October 31, 2006 and alleged that
her foot condition never improved. She filed a claim for compensation and requested a schedule
award on May 29, 2007 for her right foot. On June 13, 2007 the Office explained that
appellant’s left foot condition was open for medical treatment and that her work-related
condition had been accepted for her left foot only.
On March 14, 2008 appellant filed a claim for compensation for a schedule award. She
again requested a schedule award for her right foot. Appellant filed a notice of occupational
disease on June 16, 2008 alleging that she developed a consequential right foot condition as a
result of her accepted left foot plantar fasciitis. By decision dated January 9, 2009, the Office
accepted right foot plantar fasciitis as related to her federal employment.
Appellant filed a claim for compensation requesting a schedule award on July 13, 2009
for her right foot. She submitted a report from Dr. Enzweiller dated October 23, 2009 finding
that appellant had reached maximum medical improvement on January 12, 2006. Dr. Enzweiller
reported that appellant exhibited 5 to 10 degrees of dorsiflexion with normal strength and no
evidence of atrophy. He noted that appellant had pain with walking and occasional swelling.
Dr. Enzweiller opined that appellant had 10 percent impairment to the whole person due to pain
affecting her gait.
The Office medical adviser reviewed the medical evidence on January 15, 2010 and
found that appellant had two percent impairment of the right leg. He completed a worksheet
complying with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment.2 Appellant’s diagnosed condition of plantar fasciitis had a default
grade of one percent impairment.3 The Office medical adviser found appellant’s functional
history and physical history each warranted a grade modifier of two. Applying the appropriate

2

For new decisions issued after May 1, 2009, the Office began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 1 (January 2010).
3

A.M.A., Guides 501, Table 16-2.

2

formula, he determined that appellant had a class 1E or two percent impairment of the right
lower extremity.
By decision dated March 24, 2010, the Office granted appellant a schedule award for two
percent impairment of the right lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. The Act, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of the Office. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The Office evaluates
the degree of permanent impairment according to the standards set forth in the specified edition
of the A.M.A., Guides.
The Act does not authorize the payment of schedule awards for the permanent
impairment of the whole person.6 Payment is authorized only for the permanent impairment of
specified members, organs or functions of the body. Because neither the Act nor the regulations
provide for the payment of a schedule award for the permanent loss of use of the whole person
no claimant is entitled to such an award.7
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and the Office may rely on the opinion
of its medical adviser to apply the A.M.A., Guides to the findings of the attending physician.8
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9

4

5 U.S.C. §§ 8101-8193, 8107.

5

20 C.F.R. § 10.404.

6

Ernest P. Govednick, 27 ECAB 77 (1975).

7

Timothy J. McGuire, 34 ECAB 189 (1982).

8

Linda Beale, 57 ECAB 429 (2006).

9

A.M.A., Guides 411.

3

ANALYSIS
Appellant requested a schedule award for her right leg and submitted a report from her
attending physician, Dr. Enzweiller, who found that she had reached maximum medical
improvement. Dr. Enzweiller found dorsiflexion of 5 to 10 degrees, normal strength and no
atrophy. He reported pain and occasional swelling. Dr. Enzweiller rated 10 percent impairment
to the whole person. This report does not comport with the A.M.A., Guides. Dr. Enzweiller did
not provide any citations to the A.M.A., Guides or explain his findings in the terms of the
A.M.A., Guides. As noted, the Act does not provide for impairment ratings to the whole person.
Due to these deficiencies, Dr. Enzweiller’s impairment rating is of diminished probative value
and does not support appellant’s claim to a schedule award in the amount listed.
The Office medical adviser reviewed the medical evidence on January 15, 2010. He
agreed with the diagnosis of right plantar fasciitis and provided an impairment rating. The
A.M.A., Guides provide that plantar fasciitis is a class one condition when significant consistent
palpatory findings or radiographic findings are present.10 The Office medical adviser completed
the appropriate formula11 finding that appellant had a functional history adjustment of grade 2
modifier due to a limp, a moderate problem.12 He also found that appellant had a physical
history adjustment of grade 2 modifier due to moderate palpatory findings consistently
documented. The Office medical adviser noted that clinical studies adjustment was not
applicable. Applying the appropriate formula, he concluded that appellant had a class 1E or two
percent impairment of the right lower extremity.13 The Board finds that the weight of the
medical evidence establishes that appellant has no more than two percent impairment of her right
lower extremity for which she received a schedule award.14
On appeal, appellant argued that her schedule award for the right leg should be the same
as that she received for her left leg. In Harry D. Butler,15 the Board noted that Congress
delegated authority to the Director regarding the specific methods by which permanent
impairment is to be rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as
a uniform standard applicable to all claimants and the Board has concurred in the adoption.16 On
March 15, 2009 the Director exercised authority to advise that as of May 1, 2009 all schedule

10

Id. at 501, Table 16-2.

11

Id. at 521.

12

Id. at 516, Table 16-6.

13

Id. at 501, Table 16-2.

14

For new decisions issued after May 1, 2009, the Office began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 1 (January 2010).
15

43 ECAB 859 (1992).

16

Id. at 866.

4

award decisions of the Office should reflect use of the sixth edition of the A.M.A., Guides.17
The applicable date of the sixth edition is as of the schedule award decision reached. It is not
determined by either the date of maximum medical improvement or when the claim for such
award was filed. The Board finds that the Office applied the appropriate edition of the A.M.A.,
Guides to appellant’s request for a schedule award and, as noted above, the medical evidence
properly correlated with the A.M.A., Guides does not support more than two percent impairment
of the right lower extremity.
CONCLUSION
The Board finds that appellant has not established that she has more than two percent
impairment of her right lower extremity for which she has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

17

FECA Bulletin No. 09-03 (March 15, 2009). The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

5

